Citation Nr: 1443115	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a seizure disorder (also claimed as epilepsy).


REPRESENTATION

Appellant represented by:	Andrew B. Fain, Agent


ATTORNEY FOR THE BOARD

E. Torres, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO denied the Veteran's service connection claim for a seizure disorder, among other claims, and the Veteran timely perfected an appeal as to this issue alone.

The Board remanded this case in June 2012 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDING OF FACT

The most probative medical opinion evidence of record shows that the Veteran's current seizure disorder is not etiologically related to in-service head trauma.


CONCLUSION OF LAW

The criteria for service connection for seizure disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined the VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require the VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence the VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided VCAA notice in July 2010.  The Board finds that VA's duty to notify has been satisfied.

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations. The record as it stands includes sufficient competent evidence. All available pertinent records have been obtained, including service treatment records (STRs), private, and VA medical records; the Veteran has not contended otherwise.  The Board also finds that the actions directed by the June 2012 remand have been adequately completed in this case.  The Board previously found that the August 2010 VA examination report was inadequate in part and therefore, the Board found that it was necessary to obtain a new VA examination and nexus opinion.  As discussed below, the claims file now contains a March 2014 VA examination report that adequately addresses the key medical questions at issue in this case. The Board finds that the actions directed by the prior remands have been completed in substantial compliance with the terms and purposes of those directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) an in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for a seizure disorder on the basis that the condition is related to his period of active service.  Specifically, the Veteran claims that he has a current seizure disorder that is related to head injuries he sustained in 1976 while on active duty.  

Service treatment records do not indicate that the Veteran experienced headaches, dizziness, or seizures upon entrance into active duty service.  See Report of Medical Exam and Report of Medical History dated September 28, 1973.  On June 30, 1976, the Veteran complained that he was suffering from headaches and dizziness, and that he had been hit in the head just above his left eye by an angle iron two days prior to the visit.  The record notes that some swelling existed, but no loss of consciousness occurred.  At that time, the headaches were attributed to the blow to the head.  Subsequently, on July 19, 1976, the Veteran sustained another "sharp blow" to his head, on the mid-frontal region, by falling against a fork lift.  Again, the Veteran did not lose consciousness, but did suffer a "superficial" laceration.  He was given pain pills (APCs) and he was ordered back to duty.  He later complained of headaches on four other occasions during service, and received treatment for complaints of "convulsions" in February 1977 after having two cans of beer.  See Service Treatment Records dated July 27, 1976, February 1, 1977, November 5, 1977 (reported headaches for the past three years), November 7, 1977 (noted as probably drug reaction), and November 11, 1977 (noted as sinus related).  At the time of the February 1977 emergency clinic visit, the Veteran had arrived via ambulance in a gurney and was conscious and comprehensive.  He was noted to be slightly shaking, but mostly appeared like he was having hiccups.  The examiner noted that the Veteran seemed calm when no one was speaking to him, but started to twitch and shake when his problems were mentioned; he seemed worried about his sister who the Red Cross had been unable to find.  Disposition was that he was returned to the ship and no apparent treatment was rendered.  The Board notes that the Veteran's service treatment records do not contain a separation examination report.

In November 1987, the Veteran suffered from what appears in the record to be his first seizure, preceded by lightheadedness, nausea, blurry vision, and an odd smell.  
See VA Medical Record dated March 24, 1988, page 1.  The VA neurologist noted the Veteran's history included "mild head trauma 9 years ago" with "no [loss of consciousness]" but post-concussive headaches following the 1976 head injuries, as well as two prior episodes of the same prodromal feelings that preceded the seizure.  Id.  That physician characterized the seizure as a partial complex seizure with secondary generalization, and noted that the seizure was "possibly posttraumatic."  Id., at 2.  In an August 1990 neurological assessment, the VA doctor indicated that the Veteran's history showed a possible seizure disorder, not likely related to TIA/CVA (transient ischemic attack/cerebrovascular accident), that presented a "very atypical picture of focal seizure" although it could not be ruled out.  See VA Medical Record dated August 17, 1990, pages 3-4.  

The Veteran sought treatment for a second seizure on April 2, 1996.  He reported a lightheaded feeling and metallic taste prior to the onset of the seizure.  See VA Medical Record dated April 2, 1996, page 1.  The VA physician noted that there was a question as to whether the seizures were posttraumatic or cryptogenic.  Id., at 2.  A complex partial seizure disorder with secondary generalization was diagnosed, but the physician noted an "unclear etiology of the rare 2°GTCSz [secondary generalized tonic clonic seizure]."  See VA Medical Record dated August 4, 1996, pages 1-2.  

On April 5, 2010, the Veteran had his third seizure.  At the hospital emergency room, that day, he underwent a CT scan, producing normal results.  See S. M. Hospital Preliminary Report, page 2.  The VA neurology clinic subsequently diagnosed a partial seizure with secondary generalization and an unclear etiology and scheduled an electroencephalogram (EEG).  See VA Progress Notes dated April 6 and 20, 2010.  It was also noted that the Veteran had no loss of consciousness or any penetrating injury or immediate seizures post-trauma associated with the 1976 event.  The EEG did not show any focal or epileptiform abnormalities; however, it did show symptoms that suggested a non-specific brain dysfunction.  See VA EEG Consult dated June 17, 2010. 

The Veteran was first provided a VA examination to determine the etiology of his seizure disorder on August 11, 2010.  He told the examiner that he had a fourth seizure on July 29, 2010, but there are no records regarding this incident in the record.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the examiner opined that the cause of the Veteran's seizures was less likely than not a result of a head injury in 1976.  See VA Brain and Spinal Cord Exam dated August 19, 2010, page 3.  He noted that "[p]osttraumatic seizures... are related to major head injuries, which are usually open rather than closed head injuries, and such injuries are not thought to occur from a minor blow to the head."  Id.  The examination report reflected that the examiner was only referencing the Veteran's first in-service head injury.  

In an August 2010 VA letter, Dr. S.T. noted that the Veteran had a history of grand mal seizure disorder first diagnosed in 1987.  

On January 9, 2013, VA physician J.W., MD noted, "Based on this patient's medical history, it is more likely than not that [the Veteran's] seizure disorder resulted from the head injury he sustained while in service."  Dr. J.W. reported that the Veteran sustained a "severe head injury" on July 9, 1976.  Dr. J.W. described that the Veteran "sustained a laceration that bled heavily resulting in a loss of consciousness."  Dr. J.W. maintained that "several years afterwards, [the Veteran] has suffered severe headaches and partial seizures."  Dr. J.W. noted that in 1987, the Veteran reported the first of four grand mal seizures, for which he had been treated and that he currently was being followed by neurology for continuing management of his seizures.  

The same VA examiner who provided the August 2010 opinion provided another opinion in March 2014.  The March 2014 VA examiner noted the Veteran's history, to include the Veteran's first in-service head injury, occurring in June 1976 and the Veteran's second in-service head injury, occurring in July 1976.  He reviewed the claims file.  The 2014 VA examiner opined that the Veteran's seizure disorder was not likely related to the trauma sustained in service.  The 2014 VA examiner stated the following:

The veteran sustained to [sic] mild head injuries during active service, neither of which fulfills criteria for TBI. Even if a mild TBI were present, a seizure disorder would not occur years after such a mild TBI, with no seizures having been present at the time of the injury and without an open intracranial injury. Dr. [J.W.] (TAB B1 in the current C-file) is incorrect in her statement that it is more likely than not that the veteran's seizure disorder resulted from the head injury he sustained while in service. She is incorrect in stating that he lost consciousness as a result of the head injury which occurred in July of 1976, the service treatment record related to that injury he indicates that he did not lose consciousness. The record does not substantiate her statement that he suffered partial seizures "for several years afterwards." His first seizure was a major seizure which occurred in 1987. Dr. [J.W.] indicates that she is in the "Internal Medicine, Primary Care Service." I do not feel that she is qualified to give an opinion regarding the relationship between the veterans seizure disorder and head injury. In view of the fact that the veteran had a mild head injury without TBI, did not have an open intracranial injury, did not have a seizure occur at the time of his minor head trauma, and had 11 years elapse between the time of this minor head trauma and his first seizure, it is my medical opinion that it is less likely than not that his seizure disorder was incurred and were caused by the in-service minor head trauma.  See VA Medical Record dated March 26, 2014, page 8.

With regard to the Veteran's claim for a seizure disorder, the Board finds that there are conflicting opinions of record from March 1988, August 2010, January 2013 and March 2014 on whether the Veteran's current seizure disorder is due to service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  To be probative, a medical opinion or examination must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds the above-referenced VA physician's 1988 statement, which indicates the Veteran's seizure disorder is related to service, is afforded less probative weight.  The above-referenced VA physician's 1988 statement that the seizure was "possibly posttraumatic" has little probative value, as the opinion is both inconclusive and speculative, and therefore cannot be used alone to support this claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Crucially, there is no indication that the examiner reviewed the claims file or otherwise had knowledge of the relevant facts pertaining to the circumstances surrounding the Veteran's in-service head trauma.  The relevant facts include the severity of the trauma and the care undertaken.   Likewise, Dr. J.W.'s 2013 statement that the Veteran's seizure disorder is at least as likely due to in-service head trauma is a conclusion with no supporting rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This is very significant because some of the reported facts underlying the conclusion are inconsistent with records contemporaneous to the Veteran's service.  Dr. J.W. reports that the Veteran sustained a laceration that bled heavily resulting in a loss of consciousness.  Service treatment records, however, specifically noted that the Veteran sustained a "superficial laceration" and that there was no loss of consciousness.  In recent statements the Veteran has begun to assert that he in fact did lose consciousness, however, this is inconsistent with numerous objective findings reported earlier in the medical records as well as earlier statements made by the Veteran during the course of medical treatment that he did not lose consciousness.   See, e.g., March 1988 VA treatment record, April 20, 2010 VA treatment record.  Thus, as the underlying basis for the positive opinion is based on an inaccurate factual premise, this significantly lessens the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (providing that a medical opinion based upon an inaccurate factual premise has no probative value).

In contrast, the March 2014 VA opinion is based on a comprehensive examination of the Veteran and review of the Veteran's claims file which contains relevant facts concerning the Veteran's medical history and the nature and severity of the in-service head trauma.  The 2014 opinion is supported by a thorough rationale based on sound medical principles.  The Board is also persuaded by the March 2014 VA opinion because the medical question involved relates to a neurological disorder, and Dr. S.G., a neurologist, has essentially indicated that his expertise in neurology renders his opinion more competent over the opinion provided by Dr. J.W., an Internist.  For these reasons, the Board finds that the March 2014 VA opinion has the greatest evidentiary weight.  In so finding, the most probative medical opinion evidence of record shows that the Veteran's current seizure disorder is not etiologically related to in-service head traumas.

Finally, the Board notes that the Veteran sincerely believes there is a link between his seizure disorder and his period of service, to include the head trauma he experienced therein.  However, whether the Veteran's seizure disorder is, in any way, related to his service requires medical expertise to determine because the question involved is medically complex.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on complex medical matters requiring medical expertise, such as the etiology of seizure disabilities.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis in general).  In this regard, a seizure disorder can have many causes and requires medical testing and medical expertise to determine the etiology of the disorder.  Thus, the lay assertions as to the etiology of his claimed seizure disorder symptoms are not competent medical evidence.

In sum, the Board finds that the preponderance of the probative evidence indicates that the Veteran did not have a seizure disorder in service; and there is no probative evidence indicating his seizure disorder manifested to a compensable degree within a year following discharge. The weight of the probative competent and credible evidence does not show the Veteran's seizure disorder is related to his period of service, to include his two incidents of head trauma.  Accordingly, service connection is not warranted for seizure disorder on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a seizure disorder (also claimed as epilepsy) is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


